--------------------------------------------------------------------------------

Exhibit 10.11


CAPITAL SOUTHWEST CORPORATION


Amended and Restated Restricted Stock Award Agreement


WHEREAS, the Capital Southwest Corporation (the “Company”) and __________ (the
“Holder”) currently are parties to a Restricted Stock Award Agreement, dated
August 28, 2014, which was amended and restated on September 9, 2015 (the “Prior
Agreement”), whereby the Company granted restricted stock to the Holder under
the Capital Southwest Corporation 2010 Restricted Stock Award Plan (the “Plan”);
 
WHEREAS, pursuant to Section 12 of the Plan the Company has reserved the
authority to amend and restate the Prior Agreement in the event of any change in
the outstanding common stock of the Company by reason of any stock dividend,
split, spin-off, recapitalization, merger, consolidation, combination,
extraordinary dividend, exchange of shares or other change affecting the
outstanding common stock of the Company;
 
WHEREAS, effective as of 11:59 p.m. Central Time on September 30, 2015 (the
“Effective Time”), the Company separated its industrial products, coatings,
sealants, and adhesives and specialty chemicals businesses from its other
businesses through a spin-off of those businesses to its stockholders, which
resulted in the distribution of 100% of the outstanding stock in CSW
Industrials, Inc. (“CSWI”) to the holders of common stock of the Company (the
“Share Distribution”);
 
WHEREAS, the Board of Directors of the Company has approved the adjustment of
all equity compensation awards granted under the Plan in connection with the
Share Distribution;
 
WHEREAS, the Company now desires to amend and restate the Prior Agreement, to be
effective as of the Effective Time; and
 
WHEREAS, this Amended and Restated Agreement Restricted Stock Agreement (this
“Agreement”) shall amend, restate, supersede and completely replace the Prior
Agreement as of the Effective Time.
 
NOW, THEREFORE, the Company has amended and restated the Prior Agreement as
follows:
 
1

--------------------------------------------------------------------------------

Date of Grant:
August 28, 2014
         
Name of Holder:
 
  
         
Number of Shares
________ Shares of Common Stock, subject to reduction pursuant to Section 3
below
       
Vesting Schedule:
1/3 on the Trigger Event Date; an additional 1/3 on the first anniversary of the
Trigger Event Date; and the final 1/3 on the second anniversary of the Trigger
Event Date



The Company hereby awards to the Holder the number of shares of the presently
authorized but unissued Common Stock of the Company (the “Restricted Stock”) set
forth above pursuant to the Plan.  This Restricted Stock award is not intended
to be a Qualified Performance-Based Award under the Plan.  To the extent not
controlled by the terms and conditions in the Plan, the terms and conditions of
the Restricted Stock granted hereby shall be governed by this Agreement as
follows:



1. No Right to Continued Employee Status

 
Nothing contained in this Agreement shall confer upon the Holder the right to
the continuation of his or her Employee status, or interfere with the right of
the Company or other member of the Company Group, as applicable, to terminate
such relationship.
 

2. Vesting of Restricted Stock




(a) Subject to the other provisions of this Agreement, the Restricted Stock
shall vest in accordance with the Vesting Schedule set forth above.




(b) Notwithstanding anything to the contrary, all unvested Restricted Stock
shall automatically vest in full, subject to reduction as provided in Section 3
below, upon the occurrence of any of the following events following the Trigger
Event Date: (1) a Change in Control; (2) a Termination of Service by the Holder
for Good Reason; (3) a Termination of Service of the Holder by the Company
without Cause; (4) a Termination of Service due to the Holder’s Disability; or
(5) a Termination of Service due to the Holder’s death.  Notwithstanding
anything to the contrary, in the event a Change of Control or a Termination of
Service for one of the reasons described in this Section 2(b) occurs on or
before the Trigger Event Date, the Restricted Stock shall vest in full, subject
to reduction as provided in Section 3 below, on the Trigger Event Date.  For
purposes hereof,

 

(i) “Good Reason” means the occurrence of any of the following: (A) a material
breach of the Holder’s employment agreement by the employer; (B) a reduction in
the Holder’s title or a material reduction in the Holder’s duties, authorities,
and/or responsibilities; (C) a material reduction in the Holder’s compensation
or benefits; or (D) a requirement by the employer, without the Holder’s consent,
that the Holder relocate to a location greater than thirty‑five (35) miles from
the Holder’s place of residence; provided, however, such events will not
constitute “Good Reason” unless (1) the Holder gives the employer notice of the
existence of an event described above within ninety (90) days following the
initial occurrence thereof, (2) the employer does not remedy such event within
thirty (30) days of receiving the notice described in the preceding clause (1)
and (3) the Holder incurs a Termination of Service within twelve (12) months of
the end of the cure period described in the preceding clause (2);

 
2

--------------------------------------------------------------------------------

(ii) “Trigger Event” means the Share Distribution; and




(iii) “Trigger Event Date” means the 90th day following the consummation of the
Trigger Event.

 

(c) Except with respect to the Holder’s Termination of Service for one of the
reasons described in Section 2(b), all unvested Restricted Stock as of the
Holder’s Termination of Service shall expire and be forfeited immediately upon
such Termination of Service.




(d) Notwithstanding anything in this Agreement or the Plan to the contrary,
employment with CSWI or one of its subsidiaries after the Share Distribution
will be deemed to be employment with the Company under the Plan, and a
Termination of Service from CSWI and all of its subsidiaries after the Share
Distribution will be deemed to be a Termination of Service under the Plan,
notwithstanding that CSWI ceases to be an affiliate of the Company.




3. Reduction of Restricted Stock Awarded

 
The number of shares of Restricted Stock subject to this Agreement, together
with the number of shares of restricted stock of CSWI subject to the restricted
share award granted to the Holder by CSWI in connection with the Share
Distribution and this Agreement (the “CSWI Restricted Share Award”) shall, if
necessary, be reduced, in the aggregate, by such number of shares, if any, as is
necessary to cause the Equity Award Value to not exceed the Total Payout
Amount.  In the event such reduction is necessary, the number of shares of
restricted stock of CSWI subject to the CSWI Restricted Share Award shall be
reduced (to zero, if necessary) prior to any such reduction of the number of
shares of Restricted Stock subject to this Agreement.  The number of shares of
Restricted Stock subject to this Agreement, as so adjusted, shall vest in
accordance with the Vesting Schedule and Section 2 above.  For purposes hereof,
 

(a) “Aggregate Base Value” means $557,353,318.




(b) “Aggregate Trigger Event Value” means the sum of (i) the product of (A) the
VWAP of one share of Common Stock of the Company over the 20 consecutive trading
days immediately preceding the Trigger Event Date and (B) the Fully Diluted
Shares of the Company outstanding as of the Trigger Event Date, plus, except in
the case of the Share Distribution, the aggregate value of all dividends and
distributions paid on Common Stock of the Company from the Date of Grant through
the Trigger Event Date and (ii) the product of (A) the VWAP of one share of CSWI
common stock over the 20 consecutive trading days immediately preceding the
Trigger Event Date and (B) the Fully Diluted Shares of CSWI outstanding as of
the Trigger Event Date.

 
3

--------------------------------------------------------------------------------

(c) “Equity Award Value” means the sum of (i) the Restricted Stock Value and
(ii) the Option Award Value.




(d) “Fully Diluted Shares” means, at any time of determination, the number of
shares of common stock of the applicable entity outstanding at such time, plus
the number of shares of issuable upon exercise or conversion or otherwise
pursuant to any in-the-money common stock equivalents of such entity outstanding
at such time.




(e) “Option Award Value” means the positive difference, if any, between (i) the
sum of (A) the product of (I) the number of shares of Common Stock of the
Company underlying the non-qualified option awarded to the Holder under the
grant of even date herewith (the “Capital Southwest Option”) and (II) the VWAP
of one share of Common Stock of the Company over the 20 consecutive trading days
immediately preceding the Trigger Event Date and (B)  the product of (I) the
number of shares of CSWI common stock that would be distributed upon exercise of
the non-qualified stock option right granted to the Holder in connection with
the adjustment of the Capital Southwest Option and (II) the VWAP of one share of
CSWI common stock over the 20 consecutive trading days immediately preceding the
Trigger Event Date minus (ii) the aggregate exercise price payable under such
nonqualified option grants.




(f) “Restricted Stock Value” means (i) the product of (A) the aggregate number
of shares of Restricted Stock granted hereunder and (B) the VWAP of one share of
Common Stock of the Company over the 20 consecutive trading days immediately
preceding the Trigger Event Date plus, except in the case of the Share
Distribution, the aggregate value of all dividends and distributions, if any,
paid on the Restricted Stock awarded hereunder from the Grant Date through the
Trigger Event Date and (ii)  the product of (A) the number of shares of
restricted stock of CSWI subject to the CSWI Restricted Share Award and (B) the
VWAP of one share of CSWI common stock over the 20 consecutive trading days
immediately preceding the Trigger Event Date.




(g) “Total Payout Amount” means (i) two percent (2%) of the positive difference,
if any, of the Aggregate Trigger Event Value less the Aggregate Base Value (such
difference, the “Equity Value Accretion”), but only taking into account for
purposes of this clause (i) Equity Value Accretion up to and including
$375,000,000, plus (ii) ___ percent (___%) of the amount, if any, by which the
Equity Value Accretion exceeds $375,000,000.

 
4

--------------------------------------------------------------------------------

(h) “VWAP” means, for the relevant security, the per share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on the Bloomberg
AQR page for the relevant security (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session over the relevant
determination period (or if such volume-weighted average price is unavailable,
the market value of one share on each trading day during the relevant
determination period, determined, using a volume-weighted average method, by a
nationally recognized independent investment banking firm retained for this
purpose by the Company).  The VWAP will be determined without regard to after
hours trading or any other trading outside of the regular trading session
trading hours.




4. Retention of Certificates

 
The certificate(s) representing the shares of Restricted Stock granted hereby
will be stamped or otherwise imprinted with the legend required by the Plan with
respect to any applicable restrictions on the sale or transfer of such shares,
and the stock transfer records of the Company will reflect stop transfer
instructions with respect to such shares.  At the election of the Company, the
Company may retain the certificate(s) representing the shares of Restricted
Stock granted to the Holder pursuant to this Agreement until such time as the
vesting restrictions have lapsed and the restrictions on the transfer of such
Restricted Stock have terminated or are removed by the Board of Directors.
Within a reasonable time thereafter, the Company will deliver to the Holder a
new certificate representing such shares, free of the legend referred to
herein.  The issuance of such certificate shall not affect any restrictions upon
the transferability of such shares pursuant to applicable law or otherwise.
 

5. Restrictions on Transfer

 
Any shares of Restricted Stock granted hereunder shall not be sold, assigned,
transferred, pledged or otherwise encumbered until such shares are fully
vested.  The spouse of the Holder shall execute a signature page to this
Agreement as of the date hereof and agree to be bound in all respects by the
terms hereof to the same extent as the Holder.  The spouse further agrees that
should he/she predecease the Holder or become divorced from the Holder, any of
the shares of Restricted Stock which such spouse may own or in which he/she may
have an interest shall remain subject to this Agreement.
 

6. Dividends and Other Distributions

 
No cash dividends shall be paid with respect to unvested Restricted Stock.  The
Holder, however, shall have the right to receive any stock and other noncash
dividends and distributions made with respect to the Restricted Stock, subject
to the vesting of such Restricted Stock.  With respect to any unvested shares of
Restricted Stock, such dividends or distributions shall likewise be restricted
and shall vest on the same schedule as the Restricted Stock as to which the
dividends or distributions relate. Any such dividends or distributions shall be
retained by the Company and paid to the Holder promptly following vesting of the
Restricted Stock to which such dividends or distributions pertain. Upon
forfeiture of any shares of Restricted Stock, the dividends and distributions
related thereto shall also be forfeited.
 
5

--------------------------------------------------------------------------------

7. Voting of Restricted Stock

 
The Holder shall be entitled to vote shares of Restricted Stock subject to the
rules and procedures adopted by the Committee for this purpose.
 

10. Notices

 
Any notice required to be given pursuant to this Agreement or the Plan shall be
in writing and shall be deemed to be delivered upon receipt or, in the case of
notices by the Company, five (5) days after deposit in the U.S. mail, postage
prepaid, addressed to the Holder at the address last provided for his or her
employee records.
 

11. Agreement Subject to Plan; Applicable Law

 
This Agreement is made pursuant to the Plan and shall be interpreted to comply
therewith.  Any provision of this Agreement inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan.  For the
avoidance of doubt, in the event Section 2 or Section 3 of this Agreement is
inconsistent with the Plan, the terms of Section 2 or Section 3 of this
Agreement shall govern.  This Agreement shall be governed by the laws of the
State of Texas and subject to the exclusive jurisdiction of the courts therein. 
Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan.
 
 
6

--------------------------------------------------------------------------------

 